                                                                                     FILED
                                                                                  December 16, 2020
                                                                               CLERK, U.S. DISTRICT COURT
                                                                               WESTERN DISTRICT OF TEXAS
                            UNITED STATES DISTRICT COURT                                    SAJ
                                                                            BY:________________________________
                             WESTERN DISTRICT OF TEXAS                                             DEPUTY

                                  DEL RIO DIVISION

UNITED STATES OF AMERICA                        §       CAUSE NO.:        DR-20-CR-01890-AM
                                                §
                                                §       INDICTMENT
v.                                              §
                                                §       [VIO: COUNT ONE: 8 U.S.C. §
                                                §       §1324(a)(1)(A)(v)(I) & (B)(iii),
JULIAN NEAVES,                                  §       Conspiracy to Transport Illegal Aliens
NAVAZ DAVIS                                     §       Placing the Life of Any Person in
                                                §       Jeopardy; COUNT TWO: 8 U.S.C. §
                                                §       1324(a)(1)(A)(ii) & (B)(iii), Illegal
                                                §       Alien Transportation Placing the Life of
                                                §       Any Person in Jeopardy; COUNT
                                                §       THREE: 18 U.S.C. § 1001(a)(2) - False
                                                §       Statement or Representation Made to an
                                                §       Agency or Department of the United
                                                §       States.


THE GRAND JURY CHARGES:


                                         COUNT ONE
                           [8 U.S.C. § 1324(a)(1)(A)(v)(I) & (B)(iii)]

       Beginning on or about November 23, 2020, in the Western District of Texas, Defendants,

                                      JULIAN NEAVES,
                                       NAVAZ DAVIS,

did knowingly and intentionally combine, conspire, confederate and agree with others known and

unknown, to commit the following offense against the United States: to transport and move, and

attempt to transport and move, by means of transportation or otherwise, aliens who entered and

remained in the United States in violation of law, knowing and in reckless disregard of the fact

said aliens came to, entered, and remained in the United States in violation of law, and in
furtherance of such violation of law, and during and in relation to said offense, and such offense

conduct placed in jeopardy the life of one or more persons, all in violation of Title 8, United States

Code, Section 1324(a)(1)(A)(v)(I) and (B)(iii).



                                             COUNT TWO
                                [8 U.S.C. § 1324(a)(1)(A)(ii) & (B)(iii)]

       On or about November 23, 2020, in the Western District of Texas, Defendants,

                                          JULIAN NEAVES,
                                           NAVAZ DAVIS,

knowing and in reckless disregard of the fact that the hereinafter named alien had come to,

entered and remained in the United States in violation of law, transported and moved, and

attempted to transport and move, in furtherance of such violation of law, a certain alien, to-wit:

J.D.M.-M., in violation of Title 8, United States Code, Section 1324(a)(1)(A)(ii), and such

offense was done for purposes of commercial advantage and private financial gain and placed in

jeopardy the life of one or more persons, in violation of Title 8, United States Code, Section

1324(a)(1)(A)(ii) & (B)(iii).



                                          COUNT THREE
                                       [18 U.S.C. § 1001(a)(2)]

       On or about November 23, 2020, in the Western District of Texas, Defendants,

                                          JULIAN NEAVES,
                                           NAVAZ DAVIS,

did knowingly and willfully make and cause to be made materially false, fictitious, and fraudulent

statements and representations to a United States Homeland Security Investigations Agent, in a

matter within the jurisdiction of an executive department or agency of the United States, that is,
Defendants stated that Julian Neaves was the driver of the vehicle during the pursuit, knowing

such statements and representations to be false in order to avoid further inspection by United States

Homeland Security Investigations Agents, all in violation of Title 18, United States Code, Section

1001(a)(2).




                                                      A TRUE BILL
                                                 ORIGINAL SIGNATURE REDACTED PURSUANT TO
                                                          E-GOVERMENT ACT OF 2002

                                                      FOREPERSON


GREGG N. SOFER
United States Attorney


By: ______________________________
   JOSHUA B. BANISTER
   Assistant United States Attorney
SEALED:
UNSEALED: XX
                               PERSONAL DATA SHEET
                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 DEL RIO DIVISION

COUNTY: KINNEY                              USAO #: 2020R09110/2020R09323
DATE: DECEMBER 16, 2020                     MAG. CT. #: DR20-2018M/20-2058M
AUSA: JOSHUA B. BANISTER
DEFENDANT: JULIAN NEAVES.
CITIZENSHIP: UNITED STATES
INTERPRETER NEEDED: NO                      LANGUAGE: ENGLISH
DEFENSE ATTORNEY: JAVIER RIOJAS
ADDRESS OF ATTORNEY: P.O. BOX 2001, EAGLE PASS, TEXAS 78853
DEFENDANT IS: DETAINED                      DATE OF ARREST: NOVEMBER 23, 2020
BENCH WARRANT NEEDED: NO
PROBATION OFFICER: N/A
NAME AND ADDRESS OF SURETY: N/A
YOUTH CORRECTIONS ACT APPLICABLE: NO
PROSECUTION BY: INDICTMENT
OFFENSE: (Code & Description): Count 1: 8 U.S.C. §1324(a)(1)(A)(v)(I) and (B)(i), Conspiracy
to Transport Illegal Aliens Placing Lives in Jeopardy; Count 2: 8 U.S.C. § 1324(a)(1)(A)(ii) &
(B)(i), Illegal Alien Transportation Placing Lives in Jeopardy; Count 3: 18 U.S.C. § 1001(a)(2) -
False Statement or Representation Made to an Agency or Department of the United States.
OFFENSE IS: FELONY
MAXIMUM SENTENCE: Counts 1 & 2: Maximum 20 years of imprisonment; Maximum
$250,000 fine; Maximum 3 years of supervised release; $100 mandatory special assessment;
$5,000 special assessment non-indigent; Count 3: Up to 5 years imprisonment; a $250,000 fine;
no more than 3 years of supervised release; and a $100 special assessment.
PENALTY IS MANDATORY: YES & NO
REMARKS: See above                   W/DT-CR-3
SEALED:
UNSEALED: XX
                               PERSONAL DATA SHEET
                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 DEL RIO DIVISION

COUNTY: KINNEY                              USAO #: 2020R09110/2020R09323
DATE: DECEMBER 16, 2020                     MAG. CT. #: DR20-2018M/20-2058M
AUSA: JOSHUA B. BANISTER
DEFENDANT: NAVAZ DAVIS
CITIZENSHIP: UNITED STATES
INTERPRETER NEEDED: NO                      LANGUAGE: ENGLISH
DEFENSE ATTORNEY: NONE
ADDRESS OF ATTORNEY: NA
DEFENDANT IS: DETAINED                      DATE OF ARREST: NOVEMBER 23, 2020
BENCH WARRANT NEEDED: NO
PROBATION OFFICER: N/A
NAME AND ADDRESS OF SURETY: N/A
YOUTH CORRECTIONS ACT APPLICABLE: NO
PROSECUTION BY: INDICTMENT
OFFENSE: (Code & Description): Count 1: 8 U.S.C. §1324(a)(1)(A)(v)(I) and (B)(i), Conspiracy
to Transport Illegal Aliens Placing Lives in Jeopardy; Count 2: 8 U.S.C. § 1324(a)(1)(A)(ii) &
(B)(i), Illegal Alien Transportation Placing Lives in Jeopardy; Count 3: 18 U.S.C. § 1001(a)(2) -
False Statement or Representation Made to an Agency or Department of the United States.
OFFENSE IS: FELONY
MAXIMUM SENTENCE: Counts 1 & 2: Maximum 20 years of imprisonment; Maximum
$250,000 fine; Maximum 3 years of supervised release; $100 mandatory special assessment;
$5,000 special assessment non-indigent; Count 3: Up to 5 years imprisonment; a $250,000 fine;
no more than 3 years of supervised release; and a $100 special assessment.
PENALTY IS MANDATORY: YES & NO
REMARKS: See above                   W/DT-CR-3
